Citation Nr: 1209965	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  11-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left kidney disorder status post nephrectomy.

2.  Entitlement to service connection for a right kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In December 2011, the Veteran and his wife testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current kidney disorders were caused by his exposure to herbicides and napalm while serving on an armored troop carrier on the Mekong Delta during the Vietnam war.  In this regard, the Veteran's service personnel records show that he did in fact serve on an armored troop carrier on the Mekong Delta during the Vietnam war.  Moreover, given the nature of his service, the Board also finds that the Veteran is presumed to have herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2011).  The Board also finds that the Veteran is competent to report on having napalm exposure while serving in the Republic of Vietnam because its use it observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

In a letter received by the RO in June 2010, Robert S. Quigley, DO, wrote that he had been following the claimant for the last two years as his primary nephrologist, the claimant has renal cancer status post nephrectomy in one kidney, and his other kidney has glomerulonephritis rendering it nonfunctional.  It was thereafter opined that Agent Orange may be responsible for his cancer and his kidney demise.  In a subsequent August 2010 letter, Dr. Quigley thereafter opined that Agent Orange is more likely than not responsible for his cancer and his kidney demise.  However, Dr. Quigley did not provide any supporting rational for these conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Given the above, the Veteran was afforded a VA examination in June 2010 to obtain a medical opinion as to whether any of his kidney disorders where caused by his military service.  However, the Board does not find the June 2010 examination adequate to adjudicate the claims.  The Board has reached this conclusion because the VA examiner did not provide an opinion as to whether the Veteran's left kidney disorder status post nephrectomy was caused by his presumptive herbicide exposure, whether any of his right kidney disorders were caused by his presumptive herbicide exposure, whether any of his right kidney disorders were caused by his napalm exposure, and whether any of his left or right kidney disorders were otherwise caused by his military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 (2011); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

Accordingly, the Board finds that a remand for these missing medical opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

A review of the record on appeal reveals that the Veteran separated from military service in 1969.  However, the record does not contain any medical records of his dated prior to July 2002.  Likewise, while the record shows that the Veteran receives ongoing treatment for his right kidney disorder, including dialysis several times a week, the record does not contain any of his post-October 2011 treatment records from the Reno VA Medical Center or any of his treatment records from Dr. Quigley.  Therefore, the Board finds that a remand is also required so that an attempt may be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining any needed authorizations from the Veteran, should obtain and associate with the claims file any medical records of his dated prior to July 2002.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the claims file his treatment records from Dr. Quigley.  All actions to obtain the requested records should be documented fully in the claims file.

3.  The RO/AMC should obtain and associate with the claims file all of the Veteran's post-October 2011 treatment records from the Reno VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination by an appropriate medical doctor to obtain a clarifying medical opinion as to whether any of his current kidney disabilities are due to his military service including his presumptive exposure to herbicides while serving in the Republic of Vietnam and his competent claims regarding his exposure to napalm while also serving in the Republic of Vietnam.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left kidney disorder, status post nephrectomy, was caused or has continued since his military service including due to his service in the Republic of Vietnam and his presumptive herbicide exposure?

b.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's right kidney disorders were caused or has continued since his military service including due to his service in the Republic of Vietnam and his presumptive herbicide exposure and his credible claims regarding napalm exposure?

5.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


